Citation Nr: 1629353	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-23 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cerebrovascular accident. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1977 to August 1980.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In January 2014, the Board remanded the case for further development.  The case has now been returned for additional appellate consideration.

For the reasons stated below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran states that his cerebrovascular accident originated during service.  He maintains that it is reflected by and/or due to recurrent headaches he had while on active duty, and the medication he received as treatment for the same.  See May 2010 VA Form 9.

The Board notes the Veteran is competent, as a lay person, to describe recurrent headaches.  His service records also confirm in-service treatment for complaints of headaches, to include in December 1979.  Moreover, the issue of whether such in-service headaches were indicative of a cerebrovascular accident, or whether his cerebrovascular accident was subsequently caused by the treatment received for such, involves complex medical issues that generally requires competent medical evidence to resolve.  In view of the foregoing, the Board concludes that a remand is required in order to afford the Veteran a competent medical examination and opinion to clarify the nature and etiology of his cerebrovascular accident.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.
2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include any records from Drs. S.M.F. and L.A.T.P. and updated records from Dr. C.I.D.S.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service cerebrovascular accident symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his cerebrovascular accident.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) his cerebrovascular accident had its onset in or is otherwise the result of his active service, to include as a result of headaches and medications used to treat headaches therein.  In making this determination, the examiner must discuss the Veteran's contentions that his in-service headaches were a manifestation/early indication of his cerebrovascular accident, and that the medication and other treatment he received during service for headaches resulted in a cerebrovascular accident.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the record.  If the benefit requested on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



